DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a fluorescent material to be filled in the concave portions” in ln 3-4 and ln 10, which renders the claim indefinite.  It is not clear whether the concave portions are empty with the option to be filled later or are actually filled with a fluorescent material. Claims 2-9 are ultimately dependent from claim 1.
While not a suggestion of claim language, in the interest of compact prosecution, both empty concave regions that can be filled and filled concave regions will be searched.
Claim 1 also recites the limitation “the concave portions of the resin layer do not pass through the resin layer” in ln 9, which renders the claim indefinite.  Concave portions of the resin layer are expected to at least partially pass through the resin layer.  
While not a suggestion of claim language, in the interest of compact prosecution this limitation is treated as ‘the concave portions of the resin layer do not pass completely/entirely through the resin layer’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  


Claims 1, 3, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0168576 A1 to Lee et al. (hereinafter Lee).
Regarding claim 1, Lee discloses a phosphor containing film comprising:
a phosphor-containing layer having a resin layer (540) in which a plurality of discretely arranged concave portions are formed, and a fluorescent material (530) is filled in the concave portions formed in the resin layer (para [0085] and Fig. 7); and
a first substrate film (520) laminated on a main surface on a bottom side of the concave portions of the resin layer, and a second substrate film (510) laminated on the other main surface of the resin layer,
wherein the fluorescent material contains a phosphor (532) and a binder (531, host resin, para [0080]) ,
the concave portions of the resin layer do not pass completely through the resin layer(540) (Fig. 7),
the fluorescent material filled in the concave portions (530 filled regions) of the resin layer (540) and the first substrate film (520) are not in contact with each other,
at least a part of a wall portion forming the concave portions of the resin layer has a second substrate film-side end spaced apart from the second substrate film (interior, bottom wall of the concave region, Fig. 7), and
the fluorescent material (532) is also present between the second substrate film and the second substrate film-side end of the wall portion spaced apart from the second substrate film (Fig. 11).
This rejection is based on the interpretation set forth in item #3, above. 

Regarding claim 3, Lee discloses the phosphor-containing film according to claim 1, wherein the resin layer is epoxy (para [0078]) and therefore has impermeability to oxygen.

Regarding claim 5, Lee discloses the phosphor-containing film according to claim 1, wherein all of ends (interior walls/bottom of the concave regions) on the second substrate film side of the wall portion of the resin layer are spaced apart from the second substrate film (Fig. 11).

Regarding claim 9, Lee discloses a backlight unit (para [0090]) comprising:
a wavelength converting member made of the phosphor-containing film according to claim 1 (Fig. 11): and
at least one of a blue light emitting diode or an ultraviolet light emitting diode (para [0040]).

Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR2010-0129030 A to Kim et al. (hereinafter Kim) submitted by applicant in the IDS filed 12/2/19, using a machine translation.
Regarding claim 1, Kim discloses a phosphor containing film (Fig. 1) comprising:
a phosphor-containing layer (24) having a resin layer (22) in which a plurality of discretely arranged concave portions are formed, and a fluorescent material (24) is filled in the concave portions formed in the resin layer (page 2); and

wherein the fluorescent material (24) contains a phosphor and a binder (resin, page 3),
the concave portions of the resin layer do not pass completely through the resin layer (Fig. 1),
the fluorescent material (24) filled in the concave portions of the resin layer and the first substrate film (10) are not in contact with each other,
at least a part of a wall portion forming the concave portions of the resin layer has a second substrate film-side end spaced apart from the second substrate film (interior wall that forms the bottom of the concave region, Fig. 1), and
the fluorescent material (24) is also present between the second substrate film and the second substrate film-side end of the wall portion spaced apart from the second substrate film.
This rejection is based on the interpretation set forth in item #3, above. 

Regarding claim 3, Kim discloses the phosphor-containing film according to claim 1, wherein the resin layer is silicone (page 3) and therefore has impermeability to oxygen.

Regarding claim 9, Kim discloses the backlight unit (Fig. 3) comprising:

a blue light emitting diode (140, page 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited above.  This open-ended definition has been taken into consideration in the following rejections.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 2, Lee discloses the phosphor-containing film according to claim 1, but fails to expressly disclose wherein a distance between the second substrate film and the second substrate film-side end of the wall portion spaced apart from the second substrate film is 0.01 to 10 µm.  However, it would be obvious to one of ordinary .

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 6, Kim discloses the phosphor-containing film according to claim 1, wherein in an alternate embodiment, the fluorescent material (24) present between the second substrate film and the second substrate film-side end of the wall portion spaced apart from the second substrate film (inside wall of the cavity) contains a material having impermeability to oxygen (epoxy), in addition to the phosphor and the (silicone) binder (page 3 and Fig. 2).

Regarding claim 7, Kim discloses the phosphor-containing film according to claim 6, further comprising: between the second substrate film (30’) and the second substrate film-side end of the wall portion spaced apart from the second substrate film,
a layer including the fluorescent material (22a,24a,24b) containing the material having impermeability to oxygen (epoxy, as discussed above), in addition to the phosphor and the (silicone) binder (page 3 and Fig. 2); and
a layer (24c,22b) including the material having impermeability to oxygen (epoxy, page 3) and located closer to the second substrate film (30’) than the layer including the fluorescent material (Fig. 2).
claim 8, Kim discloses the phosphor-containing film according to claim 6, wherein the material having impermeability to oxygen has the same components as a material for forming the resin layer, epoxy (page 3), which 
does not contain an inorganic layered compound.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of CN 103474559A to Ma et al. (hereinafter Ma), provided by applicant in the IDS filed 12/2/19, using a machine translation.
Regarding claim 2, Kim discloses the phosphor-containing film according to claim 1, but fails to expressly disclose wherein a distance between the second substrate film and the second substrate film-side end of the wall portion spaced apart from the second substrate film is 0.01 to 10 µm.
However, Ma does teach a phosphor containing film comprising first and second substrates (1 and 3, Fig. 2 and para [0026],) comprising concave regions (cavities, para [0009]) filled with a fluorescent material (2, phosphor, para [0029]), wherein a distance between the second substrate film and the second substrate film-side end of the wall portion spaced apart from the second substrate film (depth of the concave region) is 1-500 µm (para [0035]), which overlaps the instantly claimed range of 0.01 to 10 µm.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’. It would also be obvious to one or ordinary skill in the art to control this distance to increase the ratio of the light-emitting area without compromising the strength of the substrate (para [0035]).

Regarding claim 5, Kim discloses the phosphor-containing film according to claim 1, but fails to expressly disclose wherein all of ends on the second substrate film side of the wall portion of the resin layer are spaced apart from the second substrate film.
However, Ma does teach wherein all of ends on the second substrate film side of the wall portion of the resin layer are spaced apart from the second substrate film in the trapezoidal configuration of Fig. 2. The reference further discloses that trapezoidal cavities (as set forth in Ma), semicircular cavities (as set forth in Kim) and rectangular cavities are obvious variants (para [0033]-[0034]).  
It would therefore be obvious to employ the trapezoidal configuration of Ma wherein all of ends on the second substrate film side of the wall portion of the resin layer are spaced apart from the second substrate film as an obvious alternative to semicircular cavities of Kim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 15 and 16 of U.S. Patent No. 10781639 B2 (hereinafter 639). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach backlights comprising light sources (instant claim 9 and 639 claims 15 and 16) and a wavelength converting member comprising a phosphor containing film (instant claim 9 and 639 claims 15 and 16).  The phosphor containing films comprise first and second substrate films and a resin layer comprising concave regions filled with fluorescent material comprising a resin binder (instant claim 1 and 639 claim 1). Fig. 6 and col 5, ln 4-10 of 639 define the concave regions as set forth in instant claims 1 and 5.  639 claims 5 and 6 teach a depth of the concave portion of 1 to 150 µm, which overlaps the instantly claimed range of 0.01 to 10 µm (instant claim 2).  See MPEP 2144.05(I), cited above. Both teach that at least one of the resin layer and the fluorescent material contains light scattering particles (instant claim 4 and 639 claims 3 and 4).
This rejection is based on the interpretation set forth in item #3, above. 

Claims 1-6, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6 and 9 of U.S. Patent No. 10982135 B2 (hereinafter 135). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach backlights comprising blue or UV emitting diodes (instant claim 9 and 135 claim 9) and a wavelength converting member comprising a phosphor containing film. The phosphor containing films comprise first and second substrate films and a resin layer comprising concave regions having a particular claims 1 and 5 and 135 claims 1 and 4). 135 claim 1 teaches a depth of the concave portion of 1 to 100 µm, which overlaps the instantly claimed range of 0.01 to 10 µm (instant claim 2).  See MPEP 2144.05(I), cited above. Both teach wherein the resin layer has impermeability to oxygen (instant claim 3 and 135 claims 1 and 3).  Both teach that at least one of the resin layer and the fluorescent material contains light scattering particles (instant claim 4 and 135 claim 6).  Both also teach that the fluorescent material contains a material impermeable to oxygen in addition to the phosphor and binder, the scattering particles (instant claim 6 and 135 claim 6).  The 135 disclosure defines the particles as inorganic particles such as silicon oxide or organic particles such as PMMA (polymethyl methacrylate) (col 48, ln 24 and 37), which are have oxygen impermeability.  The 135 claims do not teach or suggest that the material having impermeability to oxygen contains an inorganic layered compound.  Therefore the 135 impermeable material is not expected to contain an inorganic layered compound (instant claim 8), absent evidence to the contrary.
This rejection is based on the interpretation set forth in item #3, above. 

Claims 1-3, 5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6 of U.S. Patent No. 10948767 B2 (hereinafter 767). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach backlights comprising blue or UV emitting diodes (instant claim 9 and 767 claim 6) and a wavelength converting member comprising a phosphor containing film. The phosphor containing films comprise first and claims 1 and 5 and 767 claims 1-3). 767 claim 1 teaches a depth of the concave portion of 0.1 to 20 µm, which overlaps the instantly claimed range of 0.01 to 10 µm (instant claim 2).  See MPEP 2144.05(I), cited above. Both teach wherein the resin layer has impermeability to oxygen (instant claim 3 and 767 claim 1).  
This rejection is based on the interpretation set forth in item #3, above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/L.E./           Examiner, Art Unit 1734                                                                                                                                                                                             

/Matthew E. Hoban/           Primary Examiner, Art Unit 1734